Title: Charles Storer to Abigail Adams, 13 April 1786
From: Storer, Charles
To: Adams, Abigail


     
      Dear Madam
      Boston. 13th. April. 1786
     
     What in the name of wonder can you be doing on your side the Atlantic? We hear no more of you than if you were in the regions above the Moon. It is not to be long so I hope, for we are become very impatient now for news. Here, we seem to be almost at a stand, as it were; waiting for good tidings from afar. I fancy the case is much the same with you.
     With this I send you some newspapers, which will give you some little insight into matters and things here: But Dr: Gordon is going in the same vessell, and should you see him, he will be able to tell you more than I can write. Is it probable you will see him? I mentioned sending a pacquet for you. He told me if I would give it to him, he would take care that it should be forwarded to you by the Penny-Post. This looks as if he did not mean to see you. He has been writing the history of the Revolution and has had many squibs against him in our papers, which have vexed him not a little. ’Tis supposed he will state his grievances in England, publicly, in order to promote his subscriptions and the sale of his history.
     Have you yet heard of Mr: Gerry’s being married? I spent yesterday with him, his wife and her Sister at Mr: Tracey’s at Cambridge. Mrs: G. was a Miss Thompson of New York, originally from Ireland, a delicate, pretty woman. She has been at Mr: T. Russells since they arrived here, (about 3. weeks,) where she has been very ill. They are now at Mr: Tracey’s, where I fancy her ill-health will detain her another week: from thence they are going to Marblehead. They talk of purchasing a seat at Cambridge.
     Mr: G. is neither the first nor the last Delegate in Congress that has been married in N York. Mr: King is lately married to a large fortune and several others have done the same. Congress have not much business on hand at present, as they are waiting to know if the States will all comply with their requisitions: this interim of business they improve in getting married. From this circumstance perhaps they will sooner settle the federal town, which is an object to be wished. However, this will not altogether compensate for the expence of their support.
     I saw John and Charles a day or two ago at Cambridge, where there was an exhibition before a Committee of the Overseers of the College, after which they went off to Braintree for the vacation, which will be for a fortnight. John is very well settled, has a good room and every apparent convenience he can wish. He needs no stimulus or encouragement to attend to his studies, he pursues the method which will be effectually beneficial to him, he is exact in his attendance on the lectures, and particular in taking minutes of them afterwards. The only thing he complains of is that so much time should be wasted in prayers and recitations as there is. Were he to go on by himself he would proceed much faster. But you will hear from him by this opportunity and he will tell you more of himself and our friends at Braintree than I can, as I have not been there this long while.
     We have been alarmed almost every day for the month past by fire; which has several times done mischief, but to the activity of our Firemen we are much indebted that it has done so little. A Barn full of hay, in our street has been lately burnt down, and tho’ it was surrounded by old wooden houses, nay, joined to one or two, no further damage was done. Great part of board-Alley, near Trinity Church, was burnt down this last week.
     When you write me I hope you will mention a certain subject, which I wrote so largely of in my last. The story seems to have died away here. The Gentleman says all is now well.
     
      I am, with much esteem, Madam, Yrs.
      C. S.
     
    